Wheeler, J.
It is well settled that a sale of land by an administrator, under an order of the Probate Court, 'is a judicial sale, to which the rule of caveat emptor applies; and mere defect of title is no defence to an action to recover the purchase money. In such sales there is no warranty express or implied. (4 Tex. R. 431; 3 Watts & Serj. 444.)
But it appears that the failure of title complained of in this case, arose from the defendant’s own negligence and fault. After the sale, whatever remained to perfect the title and obtain the patent, it devolved on the purchaser to do. By his purchase he acquired such right as the estate then had. He took the title in its inchoate state, and whatever was necessary to render his title complete, it was for him, not the administrator, to perform.
The sale imposed no condition or obligation on the administrator or the estate to perfect and make good the title to the purchaser.
The judgment is reversed and the cause remanded.
Reversed and remanded.